 Case: 20-10150-BAH Doc #: 50 Filed: 06/05/20 Desc: Main Document              Page 1 of 7




                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF NEW HAMPSHIRE

 In re:

 KATRINA L. MACLEOD                             Chapter 13
 aka KATRINA L. SARGENT                         Case No. 20-10150-BAH
 aka KATRINA MACLEOD,

           Debtor.

                         OBJECTION OF U.S. BANK TRUST TO
                        CONFIRMATION OF CHAPTER 13 PLAN

          NOW COMES U.S. Bank Trust National Association, as Trustee of the Lodge

Series IV Trust, as serviced by BSI Financial Services, (“U.S. Bank Trust”) and objects to

confirmation of the Chapter 13 plan of Katrina L. Macleod (the “Debtor”). In support of

its objection to confirmation, U.S. Bank Trust states as follows.

                           STATEMENT OF MATERIAL FACTS

          1.    On July 27, 2006, Steven C. Macleod executed a promissory note in favor

of Madison First Financial, Inc., for a loan in the amount of $360,000.00 (the “Note”).

          2.    On July 27, 2006, as security for his obligations under the Note, Steven C.

Macleod and the Debtor granted a mortgage (the “Mortgage”) on certain real property

known as and numbered 17 Newcastle Lane, Bedford, New Hampshire 03110 (the

“Property”).

          3.    The Note and the Mortgage for the Property have been assigned to U.S.

Bank Trust.

                                    Bankruptcy Petition




                                                                                              1
 Case: 20-10150-BAH Doc #: 50 Filed: 06/05/20 Desc: Main Document             Page 2 of 7




       4.     On February 11, 2020, the Debtor filed a voluntary Chapter 13 petition

with this Court, commencing the above-captioned case. Doc. No. 1.

       5.     On March 3, 2020, U.S. Bank Trust filed its proof of claim with this Court

regarding the Note and Mortgage on the Property. Claim No. 1-1.

       6.     On March 6, 2020, U.S. Bank Trust filed an amended proof of claim with

this Court regarding the Note and Mortgage on the Property (“USBT Claim”). Claim

No. 1-2.

       7.     Pursuant to its claim, U.S. Bank Trust alleges that the Debtor owes pre-

petition arrears under the Note and Mortgage totaling $ 170,966.55. Id.

       8.     On March 10, 2020, the Debtor filed a Chapter 13 plan (the “Plan”). Doc.

No. 17.

       9.     The Plan does not provide that the Debtor will maintain the current

monthly payments pursuant to the Note and Mortgage to be paid directly to the

Creditor, nor does it provide for the cure of the prepetition arrears through the Plan. Id.

       10.    Instead, the Plan provides that the arrearage will be cured through the

sale of the Property. Id.

       11.    The Plan provides that the Debtor shall sell the Property by February 11,

2021, but does not provide alternative treatment in the event the Debtor is unable to sell

the Property. Id.

       12.    The Plan does not provide for regular post-petition payments to be made




                                                                                           2
 Case: 20-10150-BAH Doc #: 50 Filed: 06/05/20 Desc: Main Document              Page 3 of 7




to Creditor pursuant to the terms of the Note and Mortgage, nor does it provide for any

payment of property taxes or property insurance by the Debtor while the bankruptcy

case is pending. Id.

       13.     On March 17, 2020, the Debtor requested approval of this Court to employ

a broker to sell the Property, but a motion to sell the Property has not been filed to date.

Doc. No. 21.

       14.     Counsel for Creditor and counsel for Debtor have engaged in numerous

discussions in an attempt to amicably resolve this matter through the filing of an

amended plan which would address Creditor’s concerns and provide for ongoing post-

petition payments. To date, an amended plan has not been filed by the Debtor and no

post-petition payments have been received from the Debtor.

                        GROUNDS FOR OBJECTION TO PLAN

       15.     U.S. Bank Trust respectfully asks this Court to refuse to confirm the Plan

for the following reasons.

       16.     Creditor objects to confirmation of the Plan as it fails to comply with the

requirements of 11 U.S.C. § 1325(a)(5) and § 1322(b)(2) and (5). The proposed treatment

of the arrearage is contingent upon the Debtor’s ability to find an able and willing buyer

at a price which will satisfy Creditor’s secured claim. The Plan does not provide a

reasonable time by which a sale must be completed. Creditor seeks a limitation of six

months for the Debtor to complete a sale of the Property. Furthermore, the Plan does

not provide alternative treatment of the prepetition arrearage in the event the Debtor is




                                                                                             3
 Case: 20-10150-BAH Doc #: 50 Filed: 06/05/20 Desc: Main Document             Page 4 of 7




unsuccessful in selling the Property. The Plan does not provide for any ongoing

monthly mortgage payments to Creditor.

       17.    Neither the Court nor Creditor have approved a sale of this property.

Debtor is required to file a motion to sell with the court, and be granted approval, prior

to sale of the property.

       18.    Creditor reserves its right to object to any Motion filed by the Debtor

proposing to sell the Property without paying the secured claim in full.

                      Failure to Comply with 11 U.S.C. § 1322(b)(2)

       19.    Pursuant to 11 U.S.C. §1322(b), a plan may provide for the cure of a

default, but may not modify “a claim secured only by a security interest in real property

that is the debtor’s principal residence”. 11 U.S.C. §1322(b)(2)-(3). The exception to this

rule requires that the cure of a default take place “within a reasonable time”, and that

where the last payment is due after the final payment under the plan is due, the debtor

maintain post-petition payments on the claim. 11 U.S.C. §1322(b)(5).

       20.    The Plan does not provide that the Debtor will maintain ongoing monthly

payments pursuant to the Note and Mortgage while the Debtor attempts to sell the

Property, nor does the Plan provide for the cure of the prepetition arrears through the

Plan. Instead, the Plan provides that the arrearage will be cured through the sale of the

Property within six (6) months.

       21.    As the cure of the arrearage and payment of the secured claim depends on

the sale of the Property within a certain amount of time, and the Debtor has not yet




                                                                                             4
 Case: 20-10150-BAH Doc #: 50 Filed: 06/05/20 Desc: Main Document                Page 5 of 7




taken any steps to complete such a sale, the Debtor’s ability to cure the arrearage within

a reasonable time is unlikely.

       22.    U.S. Bank Trust respectfully objects to the Plan on the grounds that it does

not provide for curing of the pre-petition arrears within a reasonable time, nor does it

provide for ongoing post-petition maintenance payments. 11 U.S.C. § 1322(b)(5).

                      Failure to Comply with 11 U.S.C. § 1325(a)(5)

       23.    Each allowed secured claim provided for in a chapter 13 plan must meet

certain criteria as described in 11 U.S.C. §1325(a)(5). A plan cannot be confirmed unless

either: the holder of the allowed secured claim accepts the plan; the plan provides for the

retention of the claim until it is paid in full and “the value, as of the effective date of the

plan, of property to be distributed under the plan on account of such claim is not less

than the amount of such claim;” or “the debtor surrenders the property securing such

claim to such holder”. 11 U.S.C. §1325(a)(5).

       24.    U.S. Bank Trust, the holder of Claim No. 1-2, does not accept the Debtor’s

proposed Plan, and therefore the Plan does not meet the requirement of 11 U.S.C.

§1325(a)(5)(A).

       25.    U.S. Bank Trust objects to confirmation of the Plan for failure to meet the

requirements of 11 U.S.C. §1325(a)(5).

                        Failure to Provide for Pre-Petition Arrears

       26.    U.S. Bank Trust objects to the proposed treatment and asserts that the Plan

is unconfirmable over its objection as the Plan fails to comply with 11 U.S.C.

§§1322(b)(2), 1322(b)(5) and 1325(a).

                                                                                             5
 Case: 20-10150-BAH Doc #: 50 Filed: 06/05/20 Desc: Main Document             Page 6 of 7




        27.   The Court cannot confirm a plan that is predicated on a debt structure that

does not presently exist and may not come to be. The Plan must address circumstances

as they presently exist.

        28.   Pursuant to U.S. Bank Trust’s proof of claim, the Debtor owes pre-petition

arrears pursuant to the Note and Mortgage totaling $170,966.55. Claim No. 1-2.

        29.   U.S. Bank Trust further objects on the grounds that the Debtor seeks a full

year to sell the Property with no payments made to Creditor in the interim.

Furthermore, the Debtor does not have an alternative treatment if the Property does not

sell.

        WHEREFORE, in light of the foregoing, U.S. Bank Trust respectfully requests

that this Court enter an order:

        (a) Denying confirmation of the Debtor’s amended Chapter 13 plan; and

        (b) Granting U.S. Bank Trust such other and further relief as is just and proper.

                                              Respectfully submitted,

                                              U.S. Bank Trust National Association, as
                                              Trustee of the Lodge Series IV Trust, as
                                              serviced by BSI Financial Services,

                                              By its attorney,

                                              /s/ Derek A. Castello
                                              Derek A. Castello, Esq. #268941
                                              Demerle Hoeger LLP
                                              10 City Square, 4th Floor
                                              Boston, MA 02129
                                              (617) 934-7834
                                              dcastello@dhnewengland.com

DATE: June 5, 2020

                                                                                            6
 Case: 20-10150-BAH Doc #: 50 Filed: 06/05/20 Desc: Main Document              Page 7 of 7




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW HAMPSHIRE

 In re:

 KATRINA L. MACLEOD                             Chapter 13
 aka KATRINA L. SARGENT                         Case No. 20-10150-BAH
 aka KATRINA MACLEOD,

           Debtor.


                                CERTIFICATE OF SERVICE

          I, Derek A. Castello, Esq. of the law firm of Demerle Hoeger LLP, hereby certify

that I have this 5th day of June 2020 served on behalf of U.S. Bank Trust National

Association, as Trustee of the Lodge Series IV Trust, as serviced by BSI Financial

Services, an Objection to Confirmation of Chapter 13 Plan and this Certificate of Service

by causing copies hereof to be sent by electronic mail via the Case Management /

Electronic Case Files (ECF) system and by private electronic mail to all parties not

appearing electronically but entitled to service per the Federal Rules of Bankruptcy

Procedure.

 Katrina Macleod                                S. William Dahar, II, Esq.
 17 New Castle Lane                             Victor W. Dahar, P.A.
 Bedford, NH 03110 (M)                          20 Merrimack Street
                                                Manchester, NH 03101 (ECF)
 Office of the U.S. Trustee                     Lawrence P. Sumski, Esq.
 James C. Cleveland Building                    Chapter 13 Trustee
 53 Pleasant Street                             1000 Elm Street
 Suite 2300                                     10th Floor
 Concord, NH 03301 (ECF)                        Manchester, NH 03101 (ECF)

                                               /s/ Derek A. Castello
                                               Derek A. Castello, Esq.



                                                                                             1
